Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00603-CV

                                       Richard LARES,
                                          Appellant

                                               v.

                                       Martha MUNIZ,
                                          Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-107990
                        Honorable Michael E. Mery, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s October 22, 2020
judgment is AFFIRMED. We do not tax costs against appellant Richard Lares because he qualifies
as indigent under Texas Rule of Appellate Procedure 20.1.

       SIGNED July 20, 2022.


                                                _____________________________
                                                Beth Watkins, Justice